Decree, in so far as appealed from by The City of New York, reversed upon the law and the facts, with costs to the appellant against the claimant, respondent, Realty Associates. The lands for which the awards in question were made are all under the waters of the Atlantic ocean and have been for thirty and more years as the result of avulsions, and it is the opinion of this court that the undisputed evidence shows that said submerged and lost lands have not been regained or reclaimed by the claimant, respondent, or its predecessors, and that the circumstances disclosed by the proofs show an intention on the part of said owners to abandon such lands. The appeal of Cohen and others from the assessments contained in said decree for benefits is dismissed, without costs. The record shows that these property owners were given due notice of the time and place for a hearing on the tentative decree and were not deprived of an opportunity to be heard. There was no abuse of the court’s discretion in refusing these parties an adjournment. In view of the reversal of the part of the decree appealed from, the whole matter is remitted to the Special Term for a readjustment of the assessments. Young, Kapper, Carswell, Scudder and Tompkins, JJ., concur.